Citation Nr: 0119564	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  97-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel



INTRODUCTION

The veteran had verified active service from August 1968 to 
August 1971, and had three years and eleven months of prior 
unverified service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO) in which the RO granted service connection for PTSD and 
assigned a 10 percent rating, effective December 20, 1996.  
The veteran filed a notice of disagreement in May 1997 and 
perfected his appeal in October 1997.

In a decision dated in February 1999, the Board remanded the 
veteran's claim to the RO and instructed it to secure 
outpatient psychiatric treatment records from the VA Medical 
Center (VAMC) in Battle Creek, Michigan from April 1997 to 
May 1997 and also ordered that the veteran should be afforded 
another examination for the purpose of determining his 
current level of impairment attributable to service-connected 
PTSD.  The veteran received a VA psychiatric examination in 
August 1999 and the veteran's outpatient psychiatric 
treatment records from the VAMC from April 1997 to May 1997 
are now part of the record.  Thus, the Board finds that the 
instructions contained in the Remand section of the February 
1999 Board decision have been complied with.

In a rating decision dated in July 2000, the RO increased the 
rating for the veteran's PTSD from 10 percent disabling to 50 
percent disabling, effective April 2, 1998.  Although such 
increase represented a grant of benefits, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a "decision awarding 
a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has not 
withdrawn his appeal and thus the Board continues to address 
the issue herein.


FINDING OF FACT

PTSD is productive of occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
and mood; depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of near violence; and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for no more than a 70 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, given 
that the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A). 

In this case, the veteran was provided with a statement of 
the case in June 1997 and a supplemental statement of the 
case in September 1997 and July 2000, all of which informed 
him of the evidence necessary to substantiate his claim and 
provided him with an opportunity to submit additional 
evidence.  The veteran was provided VA psychiatric 
examinations and his medical records were considered in 
ascertaining his level of disability.  The Board also finds 
that the instructions contained in the Remand section of the 
February 1999 Board decision have been complied with as the 
veteran was provided a VA psychiatric examination in August 
1999 and the veteran's outpatient psychiatric treatment 
records from the VAMC from April 1997 to May 1997 are now 
part of the record. 

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 


Factual Background

The veteran had verified active service in Vietnam and was 
awarded the Combat Action Ribbon, the Vietnam Cross of 
Gallantry with Palm, and the Vietnam Service Medal, among 
other decorations. 

The veteran was hospitalized in a VAMC for three days from 
February 1996 to March 1996 for treatment of alcohol 
problems.  He denied any suicidal or homicidal thoughts.  He 
was alert, oriented times three, and non-psychotic.  The 
diagnosis was continuous alcohol dependency and he was 
assigned a Global Assessment of Functioning (GAF) score of 
70.  

The veteran was hospitalized in a VAMC for five weeks from 
April 1996 to May 1996.  The examiner found him to be alert, 
oriented times three, with intact cognition and sensorium and 
no psychotic features.  The diagnosis was continuous alcohol 
dependency.  He was assigned a GAF score of 55.

The veteran was hospitalized in a VAMC for two days in early 
June 1996.  He was admitted to the detoxification section and 
was carrying a loaded revolver at the time.  He denied 
suicidal intentions.  The examiner concluded the veteran was 
not psychotic and that he would be able to go to work on any 
job he desired.

The veteran was hospitalized in a VAMC for three weeks from 
June 1996 to July 1996.  The veteran reported having problems 
with alcohol.  The mental status examination revealed he was 
alert and oriented times three, but the usual questions were 
not asked because the veteran was sleepy.  There was no 
suicidal or homicidal behavior.  A GAF score of 60 was 
assigned.  

In December 1996, the veteran filed an original claim of 
service connection for PTSD.  

The veteran was hospitalized in a VAMC for two weeks in 
December 1996.  It was noted he was divorced and was now 
living with his brother.  Prior to that, it was noted he had 
been in the Transitional Living Program from July to November 
1996.  He stated he had been occasionally employed in the 
contracting business.  He complained of problems with anger 
control and isolation.  He said he avoided reminders of 
Vietnam.  He reported having nightmares after returning from 
Vietnam but stated that he did not currently experience them.  
The examiner found the veteran to have an appropriate 
demeanor, range of affect, and a stable mood.  There was no 
evidence of a psychosis and he denied suicidal or homicidal 
ideation.  The diagnoses were PTSD and alcohol dependence in 
remission.  He was assigned a GAF score of 65.

The veteran reported for a VA psychiatric examination in 
March 1997.  He reported that he served in Vietnam for 
thirteen months.  He stated that after his return from 
Vietnam he worked for Commonwealth Edison for five years and 
then worked as a fireman for seven years.  After that, he 
installed fences for ten years and since 1992 he worked in a 
wood shop.  He stated that he had flashbacks, nightmares, and 
a change in his personality that he characterized as 
arrogance, impatience, intolerance, and irritability.  He 
blamed his two divorces on his disturbed behavior.  He 
described himself as a loner who does not involve himself in 
any community or social contacts and avoids contact with 
others.  The diagnoses were: PTSD based upon traumatic 
Vietnam War experiences; nightmares from the war; social 
constriction; flashbacks; and arrogant and irritable mood and 
demeanor.  The examiner assigned a GAF score of 60.

The veteran was hospitalized in a VAMC for one month from 
April 1997 to May 1997.  During the hospitalization, he 
reported that he occasionally worked in contracting.  He 
complained of isolation and problems with anger control.  The 
examiner stated that the veteran was coherent, insightful, 
and focused on the interview.  Memory was intact; his mood 
was stable; there was no evidence of a psychosis; and he 
denied suicidal or homicidal ideation.  The diagnoses were 
PTSD and alcohol dependence in remission.  The examiner 
assigned a GAF score of 65.

In a rating decision dated in May 1997, the RO granted 
service connection for PTSD and assigned a 10 percent rating, 
effective December 20, 1996.  The veteran filed a notice of 
disagreement in May 1997.  

In a rating decision dated in September 1997, the RO granted 
an evaluation of 100 percent for the period of April 22, 
1997, to May 31, 1997, because the veteran was hospitalized 
for his service-connected PTSD for over 21 days.  Thereafter, 
the RO continued the 10 percent rating for the veteran's 
PTSD.

The veteran was hospitalized in a VAMC for four days in 
September 1997.  He reported drinking alcohol heavily prior 
to his admission.  Upon examination, the veteran was severely 
intoxicated with slurred speech and trouble ambulating.  He 
had no audio or visual hallucinations nor any suicidal or 
homicidal ideation.  The examiner was unable to evaluate the 
veteran's cognition, judgment, and insight.  The diagnoses 
were continuous alcohol dependency, PTSD, and acute alcohol 
intoxication and withdrawal.  The examiner assigned a GAF 
score of 70.

The veteran was hospitalized in a VAMC for three weeks from 
October 1997 to November 1997.  He reported he occasionally 
worked in contracting.  He reported that his symptoms had 
worsened; and he specifically complained of stress, insomnia, 
flashbacks, and nightmares.  He reported he slept six hours 
at night and generally awoke rested.  The examiner noted that 
the veteran exhibited some discomfort during the interview 
but was generally cooperative with moderate eye contact.  He 
was casually attired, and had good hygiene.  His speech was 
coherent; he appeared of average intelligence; and his 
thinking appeared to be focused.  There was no evidence of a 
psychosis and he denied suicidal or homicidal ideation.  He 
stated he liked to play golf and cards and spend time with 
friends.  The examiner stated that he showed some slight 
improvement.  The diagnoses were PTSD and continuous alcohol 
dependence.  A GAF score of 50 was assigned.

The veteran was hospitalized in a VAMC for five days from 
November 1997 to December 1997.  The examiner found him to be 
alert, oriented times three, dressed appropriately for the 
weather, and with no suicidal or homicidal ideation.

The veteran was hospitalized in a VAMC for six days in 
December 1997.  He sought help with his drinking problem.  He 
was alert and oriented times three.  He was speech and goal 
oriented and interacted appropriately.  He denied suicidal or 
homicidal ideation.  He had no auditory hallucinations but 
had reported seeing bugs crawling on his arms.  His insight 
and judgment were fair.  During his hospitalization, the 
veteran was placed in restraints for aggressive and 
threatening behavior.  The examiner noted that he improved 
greatly, though, and was able to interact with his peers 
without sign or symptoms of withdrawal.  The examiner found 
him to be alert, oriented times three, dressed appropriately 
for the weather, and with no suicidal or homicidal ideation.  
The diagnoses were continuous alcohol dependency and acute 
alcohol intoxication and withdrawal.  GAF scores of 65 and 70 
were assigned.  

The veteran was examined in March 1998 as part of his 
application for Social Security disability benefits.  He 
complained of flashbacks, nightmares, depression, sensitivity 
to comments of others, startle responses, and social 
isolation.  He stated the flashbacks and nightmares occurred 
at least a couple times a week.  He related that his last 
employment was partially terminated because of his PTSD; 
however, he also stated that he had "quit" the job.  He 
related that he had not seen his only son in four years.  He 
related that he felt semi close to the other four men who 
lived in his apartment but also said that it was fortunate 
that all but one of them were gone all day so that he did not 
have to see them.  The examiner noted that the veteran had 
good contact with reality and was oriented times three.  His 
memory was functional but with limitations.  The diagnoses 
were PTSD and alcohol dependency by history.  It was noted 
that his was unemployed primarily due to PTSD symptoms 
(flashbacks, nightmares, hypersensitivity, startle responses, 
social isolation, and suspiciousness).  A GAF score of 50 was 
assigned.
 
The veteran was hospitalized in a VAMC for two months from 
April 1998 to June 1998.  The veteran reported he was 
unemployed.  He complained of nightmares, insomnia, and 
isolation.  He had a quiet demeanor and a stable mood.  He 
appeared euthymic and motivated.  There was no evidence of a 
psychosis and he denied suicidal or homicidal ideation.  
Diagnoses were PTSD and alcohol dependence in remission.  A 
current GAF score of 40 was assigned and the examiner noted 
that this was the highest functioning score for the past 
year.

A VA psychological evaluation was conducted during the 
veteran's hospitalization in April 1998.  The veteran 
reported that he had last worked in August 1997, and his 
major occupation had been that of a carpenter.  He identified 
that his primary problems were employment difficulties, 
irritability, vivid memories or prior unpleasant experiences, 
sleep difficulties, depression, and trouble trusting others.  
The examiner noted that the veteran was well-groomed and 
fully oriented with memory grossly intact and clear and 
coherent speech.  His mood was depressed and his affect was 
appropriate.  He did not display any psychotic symptoms and 
denied suicidal thoughts and thoughts of harming others.  

The veteran reported that he was greatly bothered by the 
death of close friends and other American troops, during the 
Vietnam conflict.  He reported that he was married from 
December 1967 to June 1978 when the marriage ended in 
divorce.  He had one son who was 23 years old, with whom he 
is not close.  He reported having contact with one of his 
brothers once or twice a week, but denied any other contact 
with family members.  Tests indicated that the veteran had 
moderate to severe depression, and had schizoid avoidant, 
antisocial and compulsive passive-aggressive self-defeating 
personality characteristics.  The examiner found that the 
veteran had significant difficulty relating to others and a 
significant degree of suspiciousness about the motives of 
others.  The diagnostic impressions were PTSD and alcohol 
abuse in remission.  A GAF score of 50 was assigned.  The 
examiner recommended that the veteran could benefit from 
participation in the stress recovery program.  

In a rating decision dated in June 1998, the RO granted an 
evaluation of 100 percent for the period of October 23, 1997, 
to November 30, 1997, because the veteran was hospitalized 
for his service-connected PTSD for over 21 days.  Thereafter, 
a 10 percent rating was assigned.  In a rating decision dated 
in August 1998, the RO granted an evaluation of 100 percent 
for the period of April 2, 1998, to June 30, 1998, because 
the veteran was hospitalized for his service-connected PTSD 
for over 21 days.  Thereafter, a 10 percent rating was 
assigned.

The veteran was hospitalized in a VAMC for one month from 
August 1998 to September 1998.  He complained of nightmares, 
intrusive thoughts, flashbacks of Vietnam, social withdrawal, 
depression with sleep problems, sleeping about four to six 
hours a night with interruptions, and poor interpersonal 
relationships.  He reported he last drank alcohol in December 
1997.  The examiner found him to be alert, oriented times 
three with fair judgment and insight.  His affect was 
appropriate and his mood was euthymic.  Memory was grossly 
intact, although he claimed he was frequently forgetful.  His 
speech was delivered at a regular rate and rhythm and was 
coherent and goal directed.  He denied any suicidal or 
homicidal ideation.  There was no evidence of a psychosis 
during his hospitalization.  The diagnoses were chronic PTSD 
and a history of alcohol abuse and dependence.  A GAF score 
of 32 was assigned.

In a VA outpatient psychological assessment dated in November 
1998 the veteran reported employment difficulties, anger, 
irritability, nightmares, flashbacks, intrusive thoughts, 
sleep difficulties, depression, trouble trusting others, and 
poor interpersonal relationships.  The examiner noted that 
the veteran was fairly well groomed and fully oriented.  His 
memory was grossly intact and his speech was clear and 
coherent.  His mood was depressed and his affect was quite 
blunted.  He denied suicidal or homicidal thoughts and there 
was no evidence of psychotic symptoms.  The examiner noted 
that the veteran reported a significant impairment in his 
ability to work due to problems with concentration and 
distraction caused by his intrusive memories.  He concluded 
that employment for the veteran was highly questionable 
secondary to his apparent physical limitations as well as to 
the symptoms and problems associated with PTSD.  The examiner 
also found significant impairment in his interpersonal 
relationships as he was very socially isolated and withdrawn 
from others.  The diagnosis was PTSD and a GAF score of 40 
was assigned. 

The veteran was hospitalized in a VAMC for three weeks from 
January 1999 to February 1999.  The diagnoses upon admission 
were PTSD and a history of alcohol dependence in remission.  
A GAF score of 40 was assigned.  He complained of nightmares 
mostly once a week, isolation, insomnia, and depression.  He 
stated he was unemployed.  The examiner noted that the 
veteran spoke with hesitation and had a restricted affect.  
His mood was somewhat dysphoric and he expressed a lack of 
leisure activities.  He denied suicidal or homicidal 
ideation.  The examiner noted he was alert and fully 
oriented.  His mood was depressed and his affect was subdued, 
but his memory seemed intact.  His speech was clear and 
coherent and there was no evidence of any psychotic 
symptomatology nor any evidence of suicidal or homicidal 
ideation.  In individual therapy sessions he reported 
increased irritability and anger.  A final diagnosis of PTSD 
and a GAF score of 45 were assigned.  

In a rating decision dated in January 1999, the RO granted an 
evaluation of 100 percent for the period of August 17, 1998, 
to September 30, 1998, because the veteran was hospitalized 
for his service-connected PTSD for over 21 days.

In February 1999, the Board remanded the veteran's claim to 
the RO and instructed it to secure outpatient psychiatric 
treatment records from the VAMC in Battle Creek, Michigan 
from April 1997 to May 1997 and also ordered that the veteran 
should be afforded another examination for the purpose of 
determining his current level of impairment attributable to 
service-connected PTSD.  

The veteran was admitted to a four-week intensive trauma 
program in March 1999 for treatment of his PTSD.  Upon 
admission, the veteran was alert, oriented times three, in 
good contact with his environment, with fair judgment and 
insight.  His affect was appropriate and his mood euthymic.  
There was no evidence of delusion or hallucinations.  His 
memory was grossly intact and his speech was regular in rate 
and rhythm, coherent, and goal-directed.  There was no 
evidence of suicidal or homicidal ideation or plans, nor any 
evidence of psychosis.  In a note dated in April the examiner 
stated that the veteran was able to partially desensitize 
each of his primary traumatic memories regarding Vietnam, but 
it was unclear if those changes would be maintained over 
time.  The examiner found that the veteran suffered from 
intrusive symptoms associated with a larger number of 
traumatic events and that his symptoms related to PTSD were 
chronic and would continue to interfere with his attempts to 
make a satisfactory adjustment outside of the hospital 
setting. 

In a rating decision dated in April 1999, the RO granted an 
evaluation of 100 percent for the period of January 14, 1999, 
to February 28, 1999, because the veteran was hospitalized 
for his service-connected PTSD for over 21 days.  Thereafter, 
a 10 percent rating was assigned.

The veteran was hospitalized in a VAMC for three weeks from 
June 1999 to July 1999.  He complained of increased 
symptomatology including hyperarousal, sleep disturbance, 
anger and irritability, isolation, withdrawal, depression, 
and trouble trusting others.  The examiner noted the veteran 
was alert, fully oriented, with a depressed mood and a 
subdued affect.  His memory was intact and his speech was 
clear and coherent.  There was no evidence of any psychotic 
symptomatology nor was there acute suicidal or homicidal 
ideation.  The final diagnosis was PTSD and a GAF score of 45 
was assigned. 

The veteran reported for a VA psychiatric examination in 
August 1999.  He stated that he was currently unemployed and 
had no friends excepts those that he met when he was 
hospitalized.  He stated that he occasionally went fishing 
and golfing.  He reported nightmares, waking up in a cold 
sweat, suicidal thoughts, isolation from others, and mood 
swings.  He stated he had flashbacks precipitated by the 
sounds of helicopters, conversations regarding certain 
subjects, and certain weather.  Loud sounds like exploding 
firecrackers and gunfire caused a startle reaction.  

Upon examination, the examiner noted the veteran was 
withdrawn, sober, somber, and introverted.  He spoke in a low 
volume and rate, but was coherent.  His thoughts were 
organized and goal-directed with no delusions or 
hallucinations.  His memory, orientation, and concentration 
were intact.  The diagnosis was PTSD and a GAF score of 50 
was assigned.  The GAF score referred only to psychological, 
social, and occupational functions but did not include 
impairments due to physical or environmental limitations.  

In August 1999, an Administrative Law Judge awarded the 
veteran Social Security disability benefits based upon his 
anxiety, PTSD, and disabilities of his knees and rights 
shoulder.  It was noted that he was entitled to such benefits 
commencing September 1, 1997.

The veteran was hospitalized in a VAMC for three weeks from 
November 1999 to December 1999.  He complained of having 
nightmares, intrusive thoughts, flashbacks, socially 
isolation, anger, irritability, depression, trouble trusting 
others, and insomnia, but denied any suicidal or homicidal 
ideation.  The examiner noted that the veteran was alert and 
oriented times three.  His affect was restricted and his mood 
was dysphoric.  His memory was intact and no psychosis was 
noted.  The diagnosis upon admission was PTSD and a GAF score 
of 35 was assigned.  The final diagnosis was severe PTSD and 
a GAF score of 43 was assigned.

In a rating decision dated in July 2000, the RO granted an 
evaluation of 100 percent for the period of November 8, 1999, 
to December 31, 1999, because the veteran was hospitalized 
for his service-connected PTSD for over 21 days.  The RO also 
increased the rating for the veteran's PTSD from 10 percent 
disabling to 50 percent disabling, effective April 2, 1998, 
and denied entitlement to a special monthly compensation 
based on aid and attendance or being housebound.  

In a statement dated in June 2000, the examiner who conducted 
the August 1999 VA psychiatric examination of the veteran 
(discussed above) stated that he had reviewed the veteran's 
claims file, including the Administrative Law Judge's 
findings, as well as the August 1999 VA examination report.  
The examiner stated that he assigned the veteran a GAF score 
of 50 at that time because the veteran's thought processes 
were organized; he reached a "goal idea;" he had no 
delusions or hallucinations; there was no inappropriate 
behavior; he was oriented times three; his memory and 
concentration were adequate; there was no irrelevancy, 
illogicality, or obscurity in his speech pattern; and there 
were no panic attacks.  The examiner stated that based upon 
these findings at that time, his opinion was that the veteran 
was experiencing serious impairment in his social and 
occupational functioning, but that he was still able to 
relate to others, provide and care for himself, and that he 
was functioning at more than a vegetative level.  The 
examiner concluded that after reviewing the additional 
evidence accumulated after the August 1999 examination, he 
would not change his assessment.

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

In determining the appropriate disability evaluation for the 
veteran's PTSD, the question to be answered is whether 
manifestations of PTSD meet (or more nearly approximate) the 
criteria for a rating in excess of the currently assigned 
rating. As the veteran filed his claim for benefits based on 
PTSD subsequent to November 7, 1996, only the amended 
criteria pertinent to rating mental disorders are for 
application in this case.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

Under 38 C.F.R. § 4.130 (2000), a 10 percent evaluation is 
found where PTSD is manifested by occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or where the 
symptoms are controlled by continuous medication.  A 30 
percent disability rating will be found when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)].  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 40 to 31 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  See Carpenter 
v. Brown, 8 Vet. App. 240, 243 (1995); also cited in Richard 
v. Brown, 9 Vet. App. 266 (1996).  

Analysis

In a statement dated in July 2001, the veteran's 
representative argues that the veteran's symptoms of PTSD 
more nearly approximate a 70 percent evaluation.  The Board 
concurs with this statement. 

In applying the rating criteria required for a 70 percent 
evaluation to the instant case, the record shows that the 
veteran has been unemployed for at least the past three 
years, and had marginal employment (at best) prior to that.  
In the area of family relations, the veteran has stated that 
his two divorces were the result of his behavioral problems.  
He has indicated that he has had no contact with his adult 
son for many years, and only limited contact with his 
brother.  A March 1997 VA examination report shows that the 
veteran described himself as a loner who did not engage in 
any community or social contact; and it was objectively noted 
that he had social constriction.  During a period of 
hospitalization in December 1997, it was noted that he was 
placed in restraints due to aggressive and threatening 
behavior.  An April 1998 VA examiner found that the veteran 
had significant difficulty relating to others and a 
significant degree of suspiciousness about the motives of 
others.  It was also noted that testing revealed that he had 
schizoid avoidant personality characteristics.  In an 
assessment dated in November 1998, the examiner concluded 
that employment for the veteran was highly questionable 
because of the symptoms and problems associated with PTSD.  
The examiner also found significant impairment in the 
veteran's interpersonal relationships as he was very socially 
isolated and withdrawn from others.  In March 1999, the 
examiner found that the veteran's PTSD symptoms were chronic 
and would continue to interfere with his attempts to make a 
satisfactory adjustment outside of the hospital setting.  In 
August 1999, a VA examiner noted that the veteran stated that 
he had no friends except those that he met when he was 
hospitalized.  In August 1999, the veteran was awarded Social 
Security disability benefits, in part, on the basis of his 
PTSD impairment; and the award was made effective as of 
September 1997.  In sum, the competent medical evidence on 
file shows that the veteran's PTSD causes psychiatric 
impairment to a degree contemplated by a 70 percent rating.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  In other words, the 
evidence of record demonstrates occupational and social 
impairment in most areas such as work and family relations; 
he has exhibited impulse control such as unprovoked 
irritability with periods of near violence; and he has the 
inability to establish and maintain effective relationships.

It is noted that the veteran has been hospitalized for 
treatment of PTSD and apparent alcoholism on a countless 
number of occasions, immediately prior to and since filing 
his application for service connection for PTSD in December 
1996.  In 1996, alone, he was hospitalized over five times 
for periods lasting from a few days to several weeks; and the 
record shows that he is in receipt of a number of temporary 
total ratings based on hospitalization for service-connected 
PTSD.  During his numerous hospitalizations as well as during 
VA examinations and outpatient treatment, the veteran has 
consistently reported that he has flashbacks, intrusive 
thoughts, insomnia, nightmares, depression, and an increased 
startle response.  The veteran has also stated that he 
becomes angry and irritable which, as noted above, has led to 
near violence.  The record supports the contention that the 
veteran has not been able to function independently and 
effectively.  The foregoing factors indicate that the 
veteran's current mental status is best reflected in a 70 
percent rating under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Additionally, it is noted that since the veteran applied for 
service connection for PTSD, his GAF scores have ranged from 
70 to 32, with recent readings being predominantly in the 
lower end of the spectrum.  In this regard, during a period 
of hospitalization from August 1999 to September 1999, his 
GAF score was 32 and during his most recent hospitalization 
from November 1999 to December 1999, his GAF scores were 35 
and 43.  Applying the criteria cited supra to the instant 
case, the competent medical evidence indicates that the 
veteran's PTSD symptoms are reflective of serious to major 
impairment, which is contemplated by a 70 percent rating.  

Admittedly, the clinical findings on file are not entirely 
supportive of a 70 percent.  However, it is also pointed out 
that the veteran need not meet each and every aspect of the 
rating criteria, rather, findings need only be sufficiently 
characteristic to assess the level of impairment of the 
veteran's service-connected disability.  38 C.F.R. § 4.21.  
Consequently, given the predominantly low GAF scores, and his 
inability to establish and maintain effective relationships, 
among other things, it is concluded that a higher rating, to 
70 percent, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The next question is whether the veteran meets the criteria 
for a 100 percent rating.  The evidence fails to show the 
veteran has the typical symptoms listed for a 100 percent 
rating, nor does the evidence otherwise show total 
occupational and social impairment from PTSD; rather, it 
appears that his non-service-connected physical disorders 
(including back and shoulder disabilities) have played a part 
in his inability to work.  In this regard it is noted that 
his physical disabilities were, in part, the basis of an 
award of Social Security benefits.  Additionally, he does not 
have: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; the intermittent inability to perform activities of 
daily living; disorientation to time or place; or memory loss 
for the names of his close relatives, his own occupation or 
his own name.  Thus, the requirements for a 100 percent 
rating are not met.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In sum, the veteran is entitled to no more than a 70 percent 
rating for PTSD.  The preponderance of the evidence is 
against an even higher rating of 100 percent for the 
condition; thus, the benefit-of-the-doubt rule does not apply 
to that aspect of the claim, and a 100 percent rating is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Consideration of whether the veteran 
is entitled to a "staged" rating for PTSD as prescribed by 
the Court in Fenderson v. West, 12 Vet. App. 119 (1999), has 
been made.  The veteran's service-connected PTSD is shown to 
have warranted the assignment of a 70 percent rating during 
the entire course of this appeal.  38 U.S.C.A. § 5107(b).



ORDER

An evaluation of 70 percent for PTSD is granted subject to 
the controlling regulations applicable to the payment of 
monetary benefits. 



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

 

